COYTE, Judge,
dissenting:
I dissent for the reasons more fully set forth in my dissenting opinion to the companion case of Colorado Ute v. Air Pollution Control Commission, 41 Colo.App. 393, 591 P.2d 1323.
CF & I is an aggrieved or adversely affected party, and promulgation of this regulation constitutes final agency action subject to judicial review within the meaning of § 24-4^106(4), C.R.S.1973.
The majority emphasizes that the fugitive dust regulation has not yet been enforced against CF & I. It is not necessary for CF & I to violate the regulation and become involved in enforcement proceedings to gain standing to challenge it. The Colorado Supreme Court expressly overruled past cases requiring a person to violate a statute or regulation to achieve standing. Colorado State Board of Optometric Examiners v. Dixon, 165 Colo. 488, 440 P.2d 287 (1968) states:
“In these days when respect for the law and conformity to it are of prime concern to all, it seems to us inappropriate to continue to demand that one adversely affected by a law which he contends is invalid on its face violate that law in order to obtain a declaration of its validity or invalidity.”
CF & I’s activities as a major producer of iron and steel products, including mining, transporting, crushing, and processing raw materials, mean that its present activities and planning for future undertakings are directly affected by this regulation. CF & I has standing as an aggrieved party to challenge this final agency action, arid has presented its claim in a timely and proper manner. Therefore, this court should decide the controversy on its merits.